        Case 3:19-cr-00060-MMD-WGC Document 39 Filed 03/17/21 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     CHRISTOPHER P. FREY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10589
 4   201 W. Liberty Street, Suite 102
     Reno, Nevada 89501
 5   (775) 321-8451/Tel.
     (775) 784-5369/Fax
 6   chris_frey@fd.org

 7   Attorney for STEVEN BRYAN

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                               Case No. 3:19-cr-00060-MMD-WGC

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                             MOTION DEADLINES
13          v.
                                                             (Fourth Request)
14   STEVEN BRYAN

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Rene L. Valladares,
18   Federal Public Defender, and CHRISTOPHER P. FREY, Assistant Federal Public Defender,
19   counsel for STEVEN BRYAN, Christopher Chiou, Acting United States Attorney, and
20   PENELOPE J. BRADY, Assistant United States Attorney, counsel for the United States of
21   America, that the motion deadlines be extended two weeks. Parties herein shall have to and
22   including April 6, 2021, to file any and all pretrial motions and notices of defense. Parties shall
23   have to and including April 20, 2021, to file any and all responsive pleadings. Parties shall have
24   to and including April 27, 2021, to file any and all replies to dispositive motions.
25          The Stipulation to continue is entered into for the following reasons:
26          1.      The client is currently detained and does not oppose the continuance.
        Case 3:19-cr-00060-MMD-WGC Document 39 Filed 03/17/21 Page 2 of 2




 1           2.      Counsel for the defendant will need additional time to conduct investigation in
 2   this case in order to determine whether there are any pretrial issues that must be litigated and
 3   whether the case will ultimately go to trial or resolved through negotiations.
 4           3.      The additional time requested herein is not sought for purposes of delay, but
 5   merely to allow counsel for the defendant sufficient time to complete necessary research,
 6   prepare and submit appropriate pretrial motions.
 7           4.      The proposed date would allow counsel to represent other clients zealously and
 8   still allow for meaningful investigation and litigation of this case, including the filing of pretrial
 9   and trial motions.
10           This is the fourth stipulation to continue filed herein.
11           DATED this 16th day of March, 2021.
12
13        RENE L. VALLADARES                                 CHRISTOPHER CHIOU
          Federal Public Defender                            Acting United States Attorney
14
15        /s/ Christopher P. Frey                             /s/ Penelope J. Brady
      By:____________________________                    By:_____________________________
16       CHRISTOPHER P. FREY                                 PENELOPE J. BRADY
        Assistant Federal Public Defender                    Assistant United States Attorney
17      Counsel for Steven Bryan                            Counsel for United States
18
19
20                                              IT IS SO ORDERED:

21                                                           17th
                                                DATED this ________ of March, 2021.
22                                              __________________________________
23                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
24
25
26
                                                        2
